Plaintiff in error, Clem Wilson, was convicted on a charge of selling intoxicating liquor, to wit, "whisky to Timmie Wolf, Thompson Deer, and Jesse Jacobs," and was sentenced to pay a fine of $50 and imprisonment for 30 days in the county jail. From the judgment he appeals, by filing in this court on January 9, 1926, a petition in error with transcript of the record attached. On May 2d, the cause was submitted on the record. Counsel for plaintiff in error have filed a motion to dismiss his appeal, which motion is sustained, and the appeal herein is dismissed, and the cause remanded to the trial court, with direction to cause its judgment to be carried into execution. Mandate forthwith. *Page 35